DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
Response to Amendment/Claim Status
Claims 1-15 and 17-20 are currently pending. Claims 1, 15 and 20 have been amended. Claim 16 was previously canceled. No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2006/0097264 A1, hereafter Kim).
Re claim 1, Kim discloses in FIG. 11 (with references to FIGS. 1 and 5) a display apparatus comprising:
a substrate (1; ¶ [0125]) comprising a display area (of pixels R/G/B; ¶ [0104]) and a non-display area (panel region beyond R/G/B not shown; ¶ [0147]);
a display layer (4 of OLEDs; ¶ [0130]) comprising a first display element (red pixel R; ¶ [0104]), a second display element (green pixel G; ¶ [0104]), and a third display element (blue pixel B; ¶ [0104]) arranged in the display area (of pixels R/G/B); and
a thin-film encapsulation layer (laminate 2/3; ¶ [0053] and [0130]) arranged to cover (overlay) the display layer (4) and comprising at least one organic encapsulation layer (TEFLON 21; ¶ [0054]; [0056] and [0105]) and at least one inorganic encapsulation layer (22; ¶ [0054]; [0066] and [0105]), wherein the at least one organic encapsulation layer (21) and the at least one inorganic encapsulation layer (22) are alternately stacked (inorganic 3/organic 21/inorganic 22; ¶ [0067]),
wherein a refractive Index (1.2-1.8; ¶ [0055]-[0056]) of the at least one inorganic encapsulation layer (22) is greater (0.2 or more; ¶ [0055]) than a refractive index (1.0-1.6; ¶ [0055]-[0056]) of the at least one organic encapsulation layer (21),
wherein a thickness (vertical extension of 22 vertically above R) of a first portion (over R) of the at least one inorganic encapsulation layer (22) vertically overlapping the first display element (pixel R) is different from (smaller than; ¶ [0105] and [0132]) a thickness (vertical extension of 22 vertically above G) of a second portion (over G) of the at least one inorganic encapsulation layer (22) vertically overlapping the second display element (pixel G), and a thickness (vertical extension of 22 vertically above B) of a third portion (over B) of the at least one inorganic encapsulation layer (22) vertically overlapping the third display element (pixel B) is different (smaller than; ¶ [0105] and [0132]) from each of the thickness (vertical extension of 22) of the first portion (over R) of the at least one inorganic encapsulation layer (22) and the thickness (vertical extension of 22) of the second portion (over G) of the at least one inorganic encapsulation layer (22).

Re claim 2, Kim discloses the display apparatus of claim 1, wherein the at least one inorganic encapsulation layer (22) of the thin-film encapsulation layer (2/3) comprises a first inorganic encapsulation layer (3), and a second inorganic encapsulation layer (22), and the at least one organic encapsulation layer (21) of the thin-film encapsulation layer (2/3) comprises an organic encapsulation layer (TEFLON 21), wherein the first inorganic encapsulation layer (3), the organic encapsulation layer (21) and the second inorganic encapsulation layer (22) are stacked (vertically),
a first thickness (vertical extension of 22 over R) of the second inorganic encapsulation layer (22) corresponding to the first display element (pixel R) is different (smaller; ¶ [0105] and [0132]) from a second thickness (vertical extension of 22 over G) of the second inorganic encapsulation layer (22) corresponding to the second display element (pixel G).

Re claim 4, Kim discloses the display apparatus of claim 2, wherein a third thickness (extension of 22 over B) of the second inorganic encapsulation layer (22) corresponding to (vertically above) the third display element (pixel B) is different from (less than in FIG. 5; ¶ [0105] and [0132]) the first thickness (extension of 22 over R) and the second thickness (extension of 22 over G).

Re claim 13, Kim discloses the display apparatus of claim 1, wherein the refractive index of the at least one organic encapsulation layer (22) is about 1.45 to about 1.55 (1.2-1.8; ¶ [0055] and [0056]).

Re claim 14, Jeong discloses the display apparatus of claim 1, further comprising a planarization film (unseen glass, film or cap; ¶ [0039]) disposed on the thin-film encapsulation layer (2/3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Re claim 3, Kim discloses the display apparatus of claim 2, wherein the first display element (pixel R) emits red light (¶ [0104]) and the second display element (pixel G) emits green light (¶ [0104]), and the first thickness (extension of 22 over R) is smaller (less thick in FIG. 5; ¶ [0105] and [0132]) than the second thickness (extension of 22 over G).
But, fails to disclose the first thickness (extension of 22 over R) is greater (less thick in FIG. 5; ¶ [0105] and [0132]) than the second thickness (extension of 22 over G).

However, since Kim discloses different first, second and third thicknesses for the at least one inorganic encapsulation layer (22) corresponding to the red, green and blue display elements, it, therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Kim’s FIG. 11 such that the first thickness (extension of 22 over R) is greater than the second thickness (extension of 22 over G), where the combination of the red/green/blue display elements are used to create white light, where the different first, second and third thicknesses for the at least one inorganic encapsulation layer results in light extraction efficiency of the display (Kim; ¶ [0105]). 

Re claim 5, Jeong discloses the display apparatus of claim 4, wherein the first display element (pixel R) emits red light (¶ [0104]), the first thickness (22 over R) is smaller than the second thickness (22 of G), and the second thickness (22 of G) is smaller than the third thickness (22 of B). 
But, Kim fails to explicitly disclose the second display element (pixel G) emits blue light, and the third display element (pixel B) emits green light, and the first thickness (22 over R) is greater than the second thickness (22 of G), and the second thickness (22 of G) is greater than the third thickness (22 of B). 

However, since Kim discloses different first, second and third thicknesses for the at least one inorganic encapsulation layer (22) corresponding to the red, green and blue display elements, it, therefore, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Kim’s FIG. 11 to designate the second display element to emit blue light, and the third display element to emit green light, and the first thickness (22 over R) is greater than the second thickness (22 of G), and the second thickness (22 of G) is greater than the third thickness (22 of B), where the combination of the red/green/blue display elements are used to create white light, where the different first, second and third thicknesses for the at least one inorganic encapsulation layer results in light extraction efficiency of the display (Kim; ¶ [0105]). 

Claims 6-12; 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of KIM et al (US 2019/0205593 A1-prior art of record, hereafter Kim 593).
Re claim 6, Kim discloses the display apparatus of claim 1, wherein the at least one inorganic encapsulation layer (22) is connected to (integral with) the at least one inorganic film (22), and a first total thickness (extension) of the first portion (over R) of the at least one inorganic encapsulation layer (22) and the at least one inorganic film (22), each of which correspond to the first display element (pixel R), is different from (less than) a second total thickness (extension) of the second portion (over G) of the at least one inorganic encapsulation layer (22) and the at least one inorganic film (22), each of which correspond to the second display element (pixel G).

But, Kim fails to disclose further comprising an input sensing unit arranged on the thin-film encapsulation layer (2/3) and comprising a sensing electrode and at least one inorganic film.
However,
Kim 593 discloses in FIG. 42 a display apparatus comprising: an input sensing unit (220; ¶ [0427]) arranged on a thin-film encapsulation layer (128/130/132; ¶ [0427]) and comprising a sensing electrode (222; ¶ [0427]) and at an at least one inorganic film (132; ¶ [0429]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim to include an input sensing unit arranged on the thin-film encapsulation layer and comprising a sensing electrode and at the at least one inorganic of Kim 593 to add the capability of fingerprint recognition (Kim 593; Abstract and ¶ [0427]).

Re claim 7, Kim discloses the display apparatus of claim 6, wherein the at least one inorganic encapsulation layer (3/22) of the thin-film encapsulation layer (2/3) comprises a first inorganic encapsulation layer (3), and a second inorganic encapsulation layer (22), and the at least one organic encapsulation layer (21) of the thin-film encapsulation layer (2/3) comprises an organic encapsulation layer (TEFLON 21; ¶ [0054]; [0056] and [0105]), wherein the first inorganic encapsulation layer (3/22), the organic encapsulation layer (21) and the second inorganic encapsulation layer (22) are stacked, the at least one inorganic film (22) comprises a first inorganic film (3), and the second inorganic encapsulation layer (22) is connected (coupled/joined by 21) to the first inorganic film (3).

Re claim 8, Kim and Kim 593 discloses the display apparatus of claim 7, wherein the sensing electrode (222 of Kim 593) is disposed between the first display element (PXL of Kim in FIG. 3; ¶ [0062]) and the second display element (PXL of Kim 593 in FIG. 3; ¶ [0062]) as part of the formation of the finger print sensor discussed for claim 6.

Re claim 9, Kim and Kim 593 disclose the display apparatus of claim 7, wherein the input sensing unit (220) further comprises an organic insulating layer (224 of Kim 593; ¶ [0427]) disposed on the sensing electrode (222) as part of the formation of the fingerprint sensor discussed for claim 6.

Re claim 10, Kim discloses the display apparatus of claim 2, a refractive index of the first inorganic encapsulation layer (3) is about 1.55 to about 1.85 (1.3-2.3; ¶ [0067]), and at least one of a thickness (extension of 3) of the first inorganic encapsulation layer (3), the first thickness (extension of 22 over R) of the second inorganic encapsulation layer (22), or the second thickness (extension of 22 over G) of the second inorganic encapsulation layer (22) is less than (3 in FIG. 5) the thickness (extension of 21) of the organic encapsulation layer (21).
 
But, Kim fails to disclose wherein a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
However, Kim 593 discloses the organic encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim  to include the 3 µm to about 15 µm organic encapsulation layer of Kim in order to specifically transmit ultrasonic waves for the fingerprint sensor (Kim; ¶ [0158] and [0427]).

Re claims 11 and 12, Kim and Kim 593 discloses the display apparatus of claim 10, wherein the first thickness of the second inorganic encapsulation layer (132 of Kim 593) is about 0.7 µm (0.1-1.5 µm; ¶ [0125]), and the second thickness of the second inorganic encapsulation layer (132) is about 0.8 µm (0.1-1.5 µm; ¶ [0125]); and wherein the first inorganic encapsulation layer (128 of Kim 593) comprises at least one of silicon oxide, silicon nitride, or silicon oxynitride (¶ [0123]) as part of the formation of the fingerprint sensor discussed for claim 6.

Re claim 15, Kim discloses in FIG. 11 (with references to FIGS. 1 and 5) a display apparatus comprising:
a substrate (1; ¶ [0125]) comprising a display area (of pixels R/G/B; ¶ [0104]) and a non-display area (panel region beyond R/G/B not shown; ¶ [0147]);
a display layer (4 of OLEDs; ¶ [0130]) comprising a first display element (red pixel R; ¶ [0104]), a second display element (green pixel G; ¶ [0104]), and a third display element (blue pixel B; ¶ [0104]) arranged in the display area (of pixels R/G/B); and
a thin-film encapsulation layer (laminate 2/3; ¶ [0053] and [0130]) arranged to cover (overlay) the display layer (4) and comprising a first inorganic encapsulation layer (3; ¶ [0053]; [0067] and [0130]), an organic encapsulation layer (TEFLON 21; ¶ [0054]; [0056] and [0105]), and a second inorganic encapsulation layer (22; ¶ [0054]; [0066] and [0105]),
wherein a refractive index (1.0-1.6; ¶ [0056]) of the organic encapsulation layer (21) is less than refractive indices (1.2-2.3; ¶ [0055]-[0056] and [0066]-[0067]) of the first inorganic encapsulation layer (3) and the second inorganic encapsulation layer (22),
the refractive index of the first inorganic encapsulation layer (3) is about 1.55 to about 1.85 (1.3-2.3; ¶ [0067]),
a first thickness (vertical extension of 22 vertically above R) of a first portion (22 over R) of the second inorganic encapsulation layer (22) corresponding to the first display element (red pixel R) is different from (smaller than; ¶ [0105] and [0132]) a second thickness (vertical extension of 22 over G) of a second portion (22 over G) of the second inorganic encapsulation layer (22) corresponding to the second display element (green pixel G), and 
a third thickness (extension of 22 over B) of a third portion (22 over B) of the second inorganic encapsulation layer (22) corresponding to the third display element (blue pixel B) is different from (greater than) each of the first thickness (22 over R) and the second thickness (22 over G).

Kim fails to disclose a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
Kim 593 discloses in FIG. 42 a display apparatus comprising: an organic 
encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim to include the 3 µm to about 15 µm organic encapsulation layer of Kim 593 in order to specifically transmit ultrasonic waves for a fingerprint sensor (Kim 593; ¶ [0158] and [0427]).

Re claim 17, Kim and Kim 593 discloses the display apparatus of claim 15, further comprising an input sensing unit comprising an inorganic film and a sensing electrode disposed on the thin-film encapsulation layer (2/3), wherein a first total thickness of the first portion (22 over R) of the second inorganic encapsulation layer (22) and the inorganic film (22), each of which correspond to the first display element (red pixel R), is different from (less than) a second total thickness of the second portion (22 of G) of the second inorganic encapsulation layer (22) and the inorganic film (22), each of which correspond to the second display element (green pixel G; see claim 6).

Re claim 18, Kim discloses the display apparatus of claim 15, further comprising a planarization film (unseen glass, film or cap; ¶ [0039]) disposed on the thin-film encapsulation layer (2/3).

Re claim 19, Kim discloses the display apparatus of claim 15, wherein at least one of a thickness (extension of 3) of the first inorganic encapsulation layer (3), the first thickness (extension of 22 over R) of the first portion (22 over R) of the second inorganic encapsulation layer (22), or the second thickness (extension of 22 over G) of the second portion (22 over G) of the second inorganic encapsulation layer (22) is less than (3 in FIG. 5) the thickness of the organic encapsulation layer (21; see claim 10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2006/0097264 A1, hereafter Kim) in view of Choi et al (US 2014/0061597 A1-prior art of record, hereafter Choi) and KIM et al (US 2019/0205593 A1-prior art of record, hereafter Kim 593).
Re claim 20, Jeong discloses in FIG. 7 (with references to FIGS. 3-6) a display apparatus comprising:
a substrate (1; ¶ [0125]) comprising a display area (of pixels R/G/B; ¶ [0104]);
a display layer (4 of OLEDs; ¶ [0130]) comprising display elements (pixels R/G/B; ¶ [0104]) arranged on the display area (of pixels R/G/B), wherein the display elements (pixels R/G/B) include a first display element (red pixel R; ¶ [0104]), a second display element (green pixel G; ¶ [0104]), and a third display element (blue pixel B; ¶ [0104]) arranged in the display area (of pixels R/G/B); and
a thin-film encapsulation layer (laminate 2/3; ¶ [0053] and [0130]) disposed on the display layer (4) and comprising a first inorganic encapsulation layer (3; ¶ [0053]; [0067] and [0130]), an organic encapsulation layer (TEFLON 21; ¶ [0054]; [0056] and [0105]), and a second inorganic encapsulation layer (22; ¶ [0054]; [0066] and [0105]); and
wherein a refractive index (1.0-1.6; ¶ [0056]) of the organic encapsulation layer (21) is less than refractive indices (1.3-2.3 for 3; ¶ [0067] and 1.2-1.8 for 22; ¶ [0055]-[0056]) of the first inorganic encapsulation layer (3) and the second inorganic encapsulation layer (22),
the refractive index of the first inorganic encapsulation layer (3) is about 1.55 to about 1.85 (1.3-2.3; ¶ [0067]), and
a thickness (vertical extension) of the first inorganic encapsulation layer (3) and a thickness (vertical extension) of the second inorganic encapsulation layer (22) are less than (FIG. 5) the thickness (vertical extension) of the organic encapsulation layer (21).

A.	Kim fails to disclose an input sensing unit comprising a first insulating layer disposed on an upper surface of the thin-film encapsulation layer and a first conductive layer disposed between the first insulating layer and the thin-film encapsulation layer, wherein a thickness of a first portion of the first insulating layer overlapping the first display element is different from a thickness of a second portion of the first insulating layer overlapping the second display element, wherein a thickness of a third portion of the first insulating layer overlapping the third display element is different from each of the thickness of the first portion of the first Insulating layer and the thickness at the second portion of the first insulating layer; and a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.

However,
Choi discloses in FIG. 8 (with references to FIGS. 3 and 7) a display apparatus comprising: an input sensing unit (230; ¶ [0110]) comprising a first insulating layer (234; ¶ [0077]) disposed on an upper surface (top plane in FIG. 3) of a thin-film encapsulation layer (160; ¶ [0050]) and a first conductive layer (2331; ¶ [0062]) disposed between the first insulating layer (234) and the thin-film encapsulation layer (160), wherein a thickness (height) of a first portion (extreme left side) of the first insulating layer (234) overlapping (covering) a first display element (R 702a; ¶ [0096]) is different from (greater than) a thickness (height) of a second portion (center) of the first insulating layer (234) overlapping (covering) a second display element (G 702b; ¶ [0096]), and wherein a thickness (height) of a third portion (in recessed portion of 2331) of the first insulating layer (234) overlapping (cover) the third display element (B 702c; ¶ [0096]) is different (intermediate) from each of the thickness (heights) of the first portion (extreme left side) of the first Insulating layer (234) and the thickness (height) at the second portion (center) of the first insulating layer (234).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim to include the first insulating layer disposed on an upper surface of the thin-film encapsulation layer of Choi, wherein a first conductive layer disposed between the first insulating layer and the thin-film encapsulation layer, wherein a thickness of a first portion of the first insulating layer overlapping the first display element is different from a thickness of a second portion of the first insulating laver overlapping the second display element, in order to meet an increasing demand for an organic light emitting display comprising a touchscreen in which a site touched by the hand or separate input element is sensed and information is transferred in response thereto, where the touchscreen is typically applied to the outer surface of the display (Choi; ¶ [0009]).

B.	Kim and Choi fails to disclose a thickness of the organic encapsulation layer is about 3 µm to about 15 µm.
However,
Kim 593 discloses in FIG. 42 a display apparatus comprising: an organic 
encapsulation layer is about 3 µm to about 15 µm (3-10 µm; ¶ [0158]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kim and Choi to include the 3 µm to about 15 µm organic encapsulation layer of Kim 593 in order to specifically transmit ultrasonic waves for a fingerprint sensor (Kim 593; ¶ [0158] and [0427]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W. JONES/
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892